Citation Nr: 0523161	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-08 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for hepatitis B.

2. Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 2002 and September 
2003 of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In November 2004, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the record. 


FINDINGS OF FACT

1. In an April 1998 rating decision, the RO determined that 
new and material evidence had not been presented to reopen 
the claim of service connection for hepatitis B; after the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not appeal the April 
1998 rating decision. 

2. Evidence added since the April 1998 rating decision does 
not relate to a previously unestablished fact necessary to 
substantiate the claim, that is, evidence of disability, and 
does not raise a reasonable possibility of substantiating the 
claim of service connection for hepatitis B. 

3. Hepatitis C is unrelated to an injury, disease, or event 
during active service.


CONCLUSION OF LAW

1. The April 1998 rating decision, the denying the 
application to reopen the claim of service connection for 
hepatitis B, became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.104 (2004). 

2. New and material evidence has not been presented to reopen 
the claim of service connection for hepatitis B, and the 
claim is not reopened.  38 U.S.C.A. § 5108, (West 2002); 38 
C.F.R. § 3.156 (2004).

3. Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided pre-adjudication, VCAA notice 
by letters dated in October 2001 and in July 2003.  The 
October 2001 notice included the type of evidence needed to 
substantiate the claim for service connection for hepatitis 
C, namely, evidence of an injury, disease, or event, causing 
an injury or disease, during service; evidence of current 
disability, and evidence of a relationship between the 
current disability and the injury, disease, or event, causing 
an injury or disease during service.  The July 2003 notice 
included the type of evidence needed to substantiate the 
application to reopen the claim for service connection for 
hepatitis B, namely, new and material evidence.  Generally, 
in the notices, the veteran was informed that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that with his authorization VA would obtain 
private medical records on his behalf or he could submit the 
records.  The claims were then adjudicated in less than one 
year from the dates of the notices.  

In the statement of the case, dated in March 2003, and in a 
supplemental statement of the case, dated in November 2003, 
the RO cited 38 C.F.R. § 3.159 with the provision that the 
claimant provide any evidence in his possession that 
pertained to the claim.  

As the § 3.159 notices came after the initial adjudications 
of the claims, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  However the action of the RO described above, 
cured the error because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, and to address the claims at a 
hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
For this reason, the veteran has not been prejudiced by the 
timing of the § 3.159 notices and no further development is 
needed to ensure VCAA compliance.

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period). 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 

1. Service Connection for Hepatitis B
A. Procedural and Factual Background

In the April 1998 rating decision, the RO denied the 
veteran's application to reopen the claim of service 
connection for hepatitis B on grounds that the additional 
evidence was not new and material because there was no 
medical evidence of chronic disability.  After the veteran 
was notified of the adverse determination and of his 
procedural and appellate rights, he did not appeal the April 
1998 rating decision, and by operation of the law, the rating 
decision became final.

The evidence of record at the time of the RO's decision 
consisted of the service medical records and a report of VA 
examination, which are summarized as follows.

In October 1975, the veteran presented with symptoms of 
jaundice.  Urinalysis was positive for bile. The veteran was 
hospitalized with the diagnosis of hepatitis.  There was no 
previous history of hepatitis.  The veteran denied drug abuse 
or recent history of injury.  He did admit to recent contact 
with hepatitis.  The final diagnosis was viral hepatitis B 
(Australian antigen positive). 

On VA examination in November 1997, the veteran gave a 
history of hepatitis in 1975.  No pathology was found on 
examination. 

B. Application to Reopen

In October 2002, the veteran applied to reopen the claim of 
service connection for hepatitis B. 

A summary of the additional evidence follows.

VA records disclose that in November 1997 laboratory tests 
revealed a positive hepatitis B antibody and a negative 
hepatitis B surface antigen.

Private medical records disclose that in February 1999 the 
veteran reported a history of hepatitis B.  

On VA examination in September 1999, laboratory tests were 
normal for the hepatitis B surface antigen and the anti-
hepatitis B core antibody. 

In September 2002, it was noted by VA that while it could not 
be definitely stated how the veteran contracted hepatitis B, 
the record suggested the possibility that hepatitis B was 
possible contracted from an incident with a bloody knife 
while in the service.

In September 2003, VA laboratory test were negative for the 
hepatitis B antigen and positive for the hepatitis B 
antibody. It was noted that the veteran probably had the 
hepatitis C infection. 

In the November 2004 hearing, the veteran testified that 
while in service, a fellow cook had cut himself with a knife 
and he used the same knife after washing it off but 
apparently not good enough as he contracted hepatitis several 
days later.  
C. Analysis

The April 1998 rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c).  If new and material 
evidence is presented, then the claim may be reopened.  38 
U.S.C.A. § 5108. 

The new and material evidence is defined by regulation.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Since hepatitis B was documented in service, the 
unestablished fact necessary to substantiate the claim is 
evidence of current permanent or chronic disability related 
to hepatitis B, the absence of which was the basis for the 
prior denial of the claim by the RO in April 1998. 

The history of hepatitis B in private and VA medical records 
in 1999 and 2002 is cumulative evidence because hepatitis B 
was documented during service.  A fact previously established 
and considered in prior adjudications by the RO. 

The evidence that hepatitis B may be related to a cut finger, 
including the veteran's testimony, is not material because it 
does not relate to the unestablished fact necessary to 
substantiate the claim, namely, evidence of current permanent 
or chronic disability related to hepatitis B.

The laboratory tests in 1997, 1999, and 2003, which were 
negative for the hepatitis B antigen and positive for the 
hepatitis B antibody, opposes rather than supports the claim 
because the negative B antigen means that the veteran does 
not have a current infection and that he recovered completely 
from the initial infection during service.  See Dorland's 
Illustrated Medical Dictionary at 753 (28th ed. 1994).  In 
absence of evidence of current permanent or chronic hepatitis 
B infection, the additional evidence is not new and material. 

2. Service Connection for Hepatitis C
D. Procedural and Factual Background 

The service medical records disclose that in October 1975 the 
veteran was hospitalized with the diagnosis of hepatitis.  
There was no previous history of hepatitis.  The veteran 
denied drug abuse or recent history of injury.  He did admit 
to recent contact with hepatitis.  The final diagnosis was 
viral hepatitis B (Australian antigen positive). 

After service, in November 1997, VA laboratory tests were 
positive for hepatitis C.

In April 1998, a private physician reported a history of 
chronic hepatitis C.  And in 1999, VA also noted in several 
health record entries the same history. 

In July 1999, VA reported that the veteran was recently found 
to have hepatitis C. It  was noted that the veteran could not 
recall any intravenous drug use, tattoos, or blood 
transfusion.  In April 2000, the veteran stated that he had 
been cut with a bloody knife in 1975.

In August 2001, a physician reported that the veteran had 
been diagnosed with hepatitis C by serology in 1997 and that 
it was unclear as to how he contracted hepatitis C because he 
denied intravenous drug use or prior blood transfusion.  It 
was noted that the veteran gave a history of a laceration 
with a bloody knife while in service.  The physician stated 
that she could not definitely state how the veteran 
contracted hepatitis C.  And she commented that according to 
epidemiological studies in 40 percent of hepatitis C cases, 
the route of infection is not known. 

In September 2002, VA noted that while it cannot be 
definitely stated how the veteran contracted hepatitis C, the 
documentation suggestion the possibility that the hepatitis B 
was possible contracted from an incident with a bloody knife 
while in the service.

In March 2003, a private physician stated in 1975 the veteran 
was diagnosed as having viral hepatitis B, but as hepatitis C 
was not known back then and as hepatitis C can be transmitted 
by the same mode as hepatitis B, it is certainly possible 
that he contracted hepatitis C at the same time he contracted 
hepatitis B.

In September 2003, VA laboratory test showed that the veteran 
probably had a hepatitis C infection. 

In the November 2004 hearing, the veteran testified that a 
fellow cook had cut himself with a knife and he used the same 
knife after washing it off but apparently not good enough as 
he contracted hepatitis several days later.  He stated that 
he learned that he had hepatitis C in 1997, and was told by a 
private physician that he conceivably could have contracted 
hepatitis C at the same time he contracted hepatitis B.  

E. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The service medical records do not document hepatitis C 
during service.  But as hepatitis C is a viral disease that 
may be asymptomatic at the time of infection, service 
connection may still be warranted if all the evidence 
establishes that the disease was incurred in service.

The medical evidence shows that hepatitis C was first 
diagnosed in 1997, which is many years after the veteran's 
separation from service in August 1976.  The dispositive 
issue on appeal, therefore, is whether an event in service 
bears a causal relationship to the current diagnosis.

The evidence in support of the claim consists of a March 2003 
private medical opinion that since hepatitis C was not known 
back then, and hepatitis C can be transmitted by the same 
mode as hepatitis B, it is certainly possible that the 
veteran contracted hepatitis C at the same time he contracted 
hepatitis B. 

As for the bloody knife incident, there is no such entry in 
the service medical records by history or complaint at the 
time the veteran was hospitalized for hepatitis.  Moreover, 
even if the incident was documented, there is no evidence at 
all that the knife was contaminated with hepatitis, let alone 
hepatitis C. 

Because the medical opinion is based on facts not in the 
record, the Board does not find the opinion persuasive, but 
it is speculative as it is unsupported by the record and the 
opinion fails to establish the medical nexus between current 
hepatitis C and an injury, disease, or event in service.  

While reasonable doubt is to be resolved in the veteran's 
favor, reasonable doubt exists where there is an approximate 
balance of positive and negative evidence, which does not 
satisfactory prove or disprove the claim.  Service connection 
may not be based on resort to pure speculation or even remote 
possibility.  
38 C.F.R. § 3.102

As there is no factual basis to relate hepatitis C to service 
on the theories advanced, there is not an approximate balance 
of positive and negative evidence, so that the preponderance 
of the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).



                                                                                             
(Continued on next page)




ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
hepatitis B is denied.

Service connection for hepatitis C is denied.





____________________________________________
GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


